Memorandum. The testator had the right to bequeath six-sevenths of his bank balances to specified legatees, leaving one-seventh thereof to be added to his residuary estate. The court may not, upon the ground that he made a mistake and intended to give all of the bank balances to the specified legatees, change the clear j and unambiguous language of the will so that the portions definitely specified as sevenths shall be changed to sixths. (Union Trust Co. v. Boardman, 215 App. Div.; 73; affd., 246 N. Y. 627; Matter of Watson, 262 id. 284.) The fact that the first clause of the will directs that testator’s debts and funeral expenses shall be paid, gives more than ordinary significance to the words “ after the payment of my debts and specific legacies in money,” which precede the bequest of the bank balances. The repetition of the direction for the payment of debts shows that this was intended to limit the amount passing under the bequests of the bank balances, and desig-! nates the bank accounts as the fund from which the debts of the testator and the pecuniary legacy contained in the will are to be paid. (Matter of Bates, 152 Misc. 627.)
! All concur. Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.
Decree modified in accordance with the memorandum and as modified affirmed, with costs to the appellants payable out of the estate. ■